Citation Nr: 1645968	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscectomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Stewart Guernsey, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in February 2014, and a transcript of that hearing has been associated with the claims file.  In an August 2016 letter, the Board informed the Veteran that the VLJ who conducted the February 2014 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, in a letter received by the Board in August 2016, the Veteran declined the offer.  

This case was previously remanded by the Board, most recently in November 2014, for further development.  As discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the November 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation, the Veteran has asserted that his service-connected right knee disability has rendered him unemployable.  Accordingly, the TDIU issue is incorporated as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of another remand, however further development is necessary in this case.  

The Veteran was most recently provided a VA knee and lower leg conditions examination in September 2015.  The report for this examination contains range-of-motion measurements for the Veteran's bilateral knees, including descriptions of the effect of pain on the Veteran's functioning and whether the Veteran has additional functional loss following repetitive use of the knees.  The examination report reflects that the Veteran exhibited pain with weight-bearing on the right knee.  However, the report does not indicate whether the Veteran had pain that resulted in or caused functional loss.  The report also does not specify whether range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  Moreover, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  

A new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App.___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the September 2015 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or was unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee and lower leg conditions examination that complies with Correia and includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

In addition, the Board's November 2014 remand asked the VA examiner to provide a detailed history regarding the Veteran's employment and education, including whether the Veteran is currently working and if so, in what capacity.  The remand also requested an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience on account of his service-connected right knee disability.  Although the September 2015 examiner opined that the Veteran's right knee disability impacts his ability to perform occupational tasks, the examiner did not address whether such functional impairment renders the Veteran unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  There was also no discussion of the Veteran's current or past employment experience, or his receipt of Social Security benefits.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure the RO's compliance on remand.  See Stegall v. West, 11 Vet. App. 268, 271.  Thus, on remand, an opinion with regard to the Veteran's employability must be obtained to ensure compliance with the Board's November 2014 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee and lower leg conditions examination to determine the current nature and severity of his service-connected right knee disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

(a)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858  (July 5, 2016), and 38 C.F.R. § 4.59 (2015), the examination should record the results of range-of-motion testing for both knees with joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right knee, and if possible, with range-of-motion measurements for the opposite undamaged joint (left knee).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's bilateral knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  

(b)  The examiner should also express an opinion concerning whether the Veteran experiences additional functional impairment on repeated use or during flare-ups of his service-connected right knee disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(c)  The examiner is asked to assess the functional impairment due to the service-connected right knee disability at issue on the Veteran's ability to secure or follow a substantially gainful occupation and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability prevents him from securing or following a substantially gainful occupation. 

When offering an opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment. Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  See 38 C.F.R. § 4.16(a).

The examiner must provide a complete rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claims on appeal.  If any benefits sought on appeal s denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




